Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase ".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al (US 7185504 B2) in view of Ogura (US 10113752 B2).
Regarding Claim 1, Kasai et al teaches an indoor unit of an air-conditioning apparatus (Figure 3, Z), the indoor unit comprising: 
a casing (Figure 3, 1) having an air inlet (Figure 3, 3) and four air outlets (Figure 3, 4) arranged in a lower surface portion of the casing (Figure 3, Areas 1 to 4) such that the four air outlets surround four sides of the air inlet (arrangement of outlets in Figure 3); and 
a lateral air flow direction member (Figure 4, 12) swingably disposed in each of the air outlets (Column 14, lines 43-45), the lateral air flow direction member adjusting a lateral angle of air blown through the air outlet (Column 3, lines 55-56), 
wherein when one of the air outlets is defined as a first air outlet (Figure 3, Area 1), one of the air outlets next to the first air outlet is defined as a second air outlet (Figure 3, Area 2), an other one of the air outlets next to the first air outlet is defined as a third air outlet (Figure 3, Area 3), the air outlet facing the first air outlet across the air inlet is defined as a fourth air outlet (Figure 3, Area 4), 

However, Ogura teaches when the lateral air flow direction member (Figure 8, air flow members 7) in the first air outlet is in a state for blowing the air toward the second air outlet (Annotated Figure 8, orientation of lateral air flow members 7b in the first outlet toward members 7a in the second), the lateral air flow direction member in the second air outlet is in a state for blowing the air toward the first air outlet (Annotated Figure 8, orientation of lateral air flow members 7a in the second outlet toward members 7b in the first outlet), the lateral air flow direction member in the third air outlet is in a state for blowing the air toward the fourth air outlet (Annotated Figure 8, orientation of lateral air flow members 7a in the third air outlet toward members 7b in the fourth outlet), and the lateral air flow direction member in the fourth air outlet is in a state for blowing the air toward the third air outlet (Annotated Figure 8, orientation of lateral air flow members 7b in the fourth air outlet toward members 7a in the third outlet).
The examiner notes that while only some of the lateral air flow members taught by Ogura are oriented in a manner disclosed by the claim (i.e., Ogura teaches the lateral air flow members in the first outlet are in a state for blowing air toward the second air outlet and in a state for blowing air towards the third air outlet), the flow recited by the claim is shown in the reference and Ogura is considered to be reciting the claimed function. 

    PNG
    media_image1.png
    453
    454
    media_image1.png
    Greyscale

Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the ceiling diffuser of Kasai et al to include the orientations of the lateral air flow members in view of the teachings of Ogura to alter the horizontal angle of outgoing air, such that airflow is diverted away from the diffuser air inlet and short cycle air flow is avoided.
Additionally, Claim 1 may be rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2010210132 A).
Yamada teaches an indoor unit of an air-conditioning apparatus (Paragraph 0007), the indoor unit comprising: 
a casing (Figure 1, 1) having an air inlet (Figure 1, 2) and four air outlets (Figure 2, 8) arranged in a lower surface portion of the casing (Figure 2, arrangement of outlets 13b in cover portion 132) such that the four air outlets surround four sides of the air inlet (Figure 2); and 

wherein when one of the air outlets is defined as a first air outlet (Annotated Figure 3), one of the air outlets next to the first air outlet is defined as a second air outlet (Annotated Figure 3), an other one of the air outlets next to the first air outlet is defined as a third air outlet (Annotated Figure 3), the air outlet facing the first air outlet across the air inlet is defined as a fourth air outlet (Annotated Figure 3), and
when the lateral air flow direction member in the first air outlet is in a state for blowing the air toward the second air outlet (Figure 3, orientation of lateral vanes 15 in first air outlet using drive mechanism taught by Figure 6B when pivot 16 is rotated clockwise), the lateral air flow direction member in the second air outlet is in a state for blowing the air toward the first air outlet (Figure 3, orientation of lateral vanes 15 in second air outlet using drive mechanism taught by Figure 6B when pivot 16 is rotated clockwise), the lateral air flow direction member in the third air outlet is in a state for blowing the air toward the fourth air outlet (Figure 3, orientation of lateral vanes 15 in third air outlet using drive mechanism taught by Figure 6B when pivot 16 is rotated clockwise), and the lateral air flow direction member in the fourth air outlet is in a state for blowing the air toward the third air outlet (Figure 3, orientation of lateral vanes 15 in fourth air outlet using drive mechanism taught by Figure 6B when pivot 16 is rotated clockwise).

    PNG
    media_image2.png
    406
    517
    media_image2.png
    Greyscale

Furthermore, the orientation of the lateral flow members is a known results-effective variable because the drive method and vent outlets taught by Yamada permits a range of adjusting the lateral air flow direction members such that the flow members are directed towards an adjacent air outlet. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the orientation of the lateral flow members such that they match the orientations of the operation state as disclosed in Claim 1 in an effort to avoid a ‘short-circuiting’ phenomenon, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the .
Claim 3-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al in view of Ogura.
Regarding Claim 3, Kasai et al in view of Ogura teaches a human body position detector (Kasai et al Figure 4, 15) that detects a human body position (Kasai et al Column 7, lines 54-55), 
wherein the lateral air flow direction member in the first air outlet is in a state for blowing the air toward an area including the human body position detected by the human body position detector and the area is one of areas into which an air-conditioned space is divided (Kasai et al Figure 24, lateral air flow in area 1, also see Kasai et al Column 20, lines 10-17).
Regarding Claim 4, Kasai et al in view of Ogura teaches a vertical air flow direction member (Kasai et al Figure 4, 13) swingably disposed in each of the air outlets (Kasai et al Column 15, lines 12-13), the vertical air flow direction member adjusting a vertical angle of the air blown through the air outlet (Kasai et al Column 3, lines 57-59).
Regarding Claim 9, Kasai et al in view of Ogura teaches a fan (Kasai et al Figure 4, 6) that causes air in an air-conditioned space to be sucked into the casing through the air inlet (Kasai et al Column 12, lines 6-9); and 

wherein the casing includes 
a main body (Kasai et al Figure 4, 1) having an open lower portion (Kasai et al Figure 4, open space for receiving air passage 17) and receiving the fan and the heat exchanger (Kasai et al Figure 4, mating surfaces of casing 1 with fan 6 and heat exchanger 5), 
an attachment member (Kasai et al Figure 4, section for housing control means 53 and lateral flaps 12) covering the lower portion of the main body and including part of the air inlet and parts of the air outlets (see annotated Kasai et al Figure 4 on the following page, member surfaces facing inlet 3 and outlet ducts 14), 
and a decorative panel (see annotated Kasai et al Figure 4 on the following page) covering a lower portion of the attachment member (Kasai et al Figure 4, mating surfaces of panel 2 and attachment member surfaces) and including part of the air inlet and parts of the air outlets (Kasai et al Column 2, lines 25-26), 
wherein the lateral air flow direction members are arranged in the parts of the air outlets included in the attachment member (Kasai et al Figure 4, placement of flaps 12 and supporting shaft 23);
 and wherein the vertical air flow direction members (Kasai et al Figure 4, vertical flaps 13) are arranged in the parts of the air outlets included in the decorative panel (Kasai et al Column 9, lines 23-25). 

    PNG
    media_image3.png
    438
    704
    media_image3.png
    Greyscale

Regarding Claim 10, Kasai et al in view of Ogura et al teaches a fan (Kasai et al Figure 4, 6) that causes air in an air-conditioned space to be sucked into the casing through the air inlet (Kasai et al Column 12, lines 6-9); and 
a heat exchanger (Kasai et al Figure 4, 5) that causes the air sucked into the casing to exchange heat with refrigerant flowing through the heat exchanger (Kasai et al Figure 11, carried out as part of S4), 
wherein the casing includes 
a main body (Kasai et al Figure 4, 1) having an open lower portion (Kasai et al Figure 4, open space for receiving air passage 17) receiving the fan and the heat exchanger (Kasai et al Figure 4, mating surfaces of casing 1 with fan 6 and heat exchanger 5),
a decorative panel (see annotated Kasai et al Figure 4 on the following page) covering the lower portion of the main body (annotated Kasai et al Figure 4, mating surfaces of decorative panel with casing 1) and including the air inlet and the air outlets (Kasai et al Column 2, lines 25-26), and 
wherein the vertical air flow direction members (Kasai et al Figure 4, 13) and the lateral air flow direction members (Kasai et al Figure 4, 12) are arranged in the air outlets included in the decorative panel (Kasai et al Column 9, lines 21-25).

    PNG
    media_image4.png
    435
    685
    media_image4.png
    Greyscale

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to Claim 1.
Regarding Claim 2, Yamada teaches wherein the indoor unit has an operation mode (Paragraph 0060) in which the lateral air flow direction members are swung (Paragraph 0060), 
wherein when the lateral air flow direction member in the first air outlet is in the state for blowing the air toward the second air outlet in this operation mode (Figure 3, orientation of lateral vanes 15 in first air outlet using drive mechanism taught by Figure 6B when pivot 16 is rotated clockwise), the lateral air flow direction member in the second air outlet is in the state for blowing the air toward the first air outlet (Figure 3, orientation of lateral vanes 15 in second air outlet using drive mechanism taught by Figure 6B when pivot 16 is rotated clockwise), the lateral air flow direction member in the third air outlet is in the state for blowing the air toward the fourth air outlet (Figure 3, orientation of lateral vanes 15 in third air outlet using drive mechanism taught by Figure 6B when pivot 16 is rotated clockwise), and the lateral air flow direction member in the fourth air outlet is in the state for blowing the air toward the third air outlet (Figure 3, orientation of lateral vanes 15 in fourth air outlet using drive mechanism taught by Figure 6B when pivot 16 is rotated clockwise), and 

Furthermore, the operation states of the lateral flow members is a known results-effective variable because the drive method and vent outlets taught by Yamada permits a range of adjusting the lateral air flow direction members such that the flow members are oriented towards an adjacent air outlet. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the orientation of the lateral flow members such that they match the orientations present in the operation states as disclosed in Claim 2 in an effort to avoid a ‘short-circuiting’ phenomenon, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve .
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al in view of Ogura as applied to Claim 1 in further view of Takuya et al (JP 2016023833 A).
Regarding Claim 5, Kasai et al in view of Ogura teaches a temperature sensor (Kasai et al Figure 4, temperature sensor of the humidity and temperature sensor 16) that detects a temperature of air sucked into the casing through the air inlet (Kasai et al Column 3, lines 26-27), 
Neither Kasai et al nor Ogura teaches wherein the lateral air flow direction member in each of the air outlets is retained at an intermediate position of a swing range until the temperature detected by the temperature sensor reaches or falls below a prescribed temperature in a cooling operation of the indoor unit.
However, Takuya et al teaches wherein the lateral air flow direction member (Figure 2, 104) in each of the air outlets is retained at an intermediate position of a swing range (Figure 20, positions P1, P2, P3 on the top graph) until the temperature detected by the temperature sensor (Figure 1, 130 and paragraph 0024) reaches or falls below a prescribed temperature in a cooling operation of the indoor unit (paragraph 0109).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the control method used by Kasai et al to control the positioning of the lateral air 
Regarding Claim 6, Kasai et al in view of Ogura teaches a vertical air flow direction member (Kasai et al Figure 4, 13) swingably disposed in each of the air outlets (Kasai et al Column 15, lines 12-13), the vertical air flow direction member adjusting a vertical angle of the air blown through the air outlet (Kasai et al Column 3, lines 57-59),
Neither Kasai et al nor Ogura teach wherein the vertical air flow direction member disposed in each of the air outlets is retained at an angle at which the vertical air flow direction member extends along part of the air outlet in which the vertical air flow direction member is disposed until the temperature detected by the temperature sensor reaches or falls below the prescribed temperature.
However, Takuya et al teaches wherein the vertical air flow direction member (Figure 2, 105) disposed in each of the air outlets is retained at an angle at which the vertical air flow direction member extends along part of the air outlet (Figure 20, angles P1, P2, etc. on the bottom graph) in which the vertical air flow direction member is disposed until the temperature detected by the temperature sensor (Figure 1, 130) reaches or falls below the prescribed temperature (paragraph 0109).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the control method of Kasai et al to control the vertical air flow direction members using the inputs from the temperature sensor in view of the teachings of Takuya et al to improve system response to intake temperatures as part of spot air conditioning modes.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kasai et al in view of Ogura in further view of Takuya et al (JP 2016023833 A).
Regarding Claim 7, 
Kasai et al also does not teach wherein the lateral air flow direction member in each of the air outlets is retained at an intermediate position of a swing range until the humidity detected by the humidity sensor reaches or falls below a prescribed humidity in a cooling operation of the indoor unit. 
However, Takuya et al teaches wherein the lateral air flow direction member in each of the air outlets (Figure 2, 104) is retained at an intermediate position of a swing range (Figure 20, positions P1, P2, P3 on the top graph) until the humidity detected by the humidity sensor (Figure 5, 50 and Paragraph 0024) reaches or falls below a prescribed humidity in a cooling operation of the indoor unit (paragraph 0109). 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the humidity sensor of Kasai et al to measure the humidity of the intake air and use humidity measurements to control the positioning of the lateral air flow direction members in view of the teachings of Takuya et al to permit spot air conditioning and control of the lateral air flow direction members based on intake air humidity.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kasai et al in view of Ogura and Takuya et al and in further view of Ariga (JP 5743741 B2).
Regarding Claim 8, Kasai et al in view of Ogura and <reference> teaches a vertical air flow direction member (Kasai et al Figure 4, 13) swingably disposed in each of the air outlets (Kasai et al Column 15, lines 12-13), the vertical air flow direction member adjusting a vertical angle of the air blown through the air outlet (Kasai et al Column 3, lines 57-59),
The combined teachings do not teach wherein the vertical air flow direction member disposed in each of the air outlets is retained at an angle at which the vertical air flow direction member extends along part of the air outlet in which the vertical air flow direction member is disposed until the humidity detected by the humidity sensor reaches or falls below the prescribed humidity.
wherein the vertical air flow direction member (Ariga Figure 1, 18) disposed in each of the air outlets is retained at an angle at which the vertical air flow direction member extends along part of the air outlet in which the vertical air flow direction member is disposed (Ariga paragraph 0046) until the humidity detected by the humidity sensor (Ariga Figure 1, 19) reaches or falls below the prescribed humidity (Ariga Figure 5, step #110).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006.  The examiner can normally be reached on Mon-Fri 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762